Exhibit 10.3


Execution Version





--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
PARTICIPATION AND SERVICING AGREEMENT
for
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Between
BANK OF CHINA, NEW YORK BRANCH
individually as Lender, Initial A-1 Holder
and as the Agent for the Holders
-and -
ALEXANDER’S OF REGO PARK II PARTICIPATING LENDER LLC
individually as Initial A-2 Holder
Dated: February 14, 2020









--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
PARTICIPATION AND SERVICING AGREEMENT
THIS SECOND AMENDED AND RESTATED PARTICIPATION AND SERVICING AGREEMENT (this
“Agreement”) is dated as of February 14, 2020, by and between BANK OF CHINA, NEW
YORK BRANCH, having an address at 7 Bryant Park, 1045 Avenue of the Americas,
13th Floor, New York, New York 10018 (together with its successors and assigns,
“Lender,” “Agent,” or “Initial A-1 Holder”) and ALEXANDER’S OF REGO PARK II
PARTICIPATING LENDER LLC, having an address at c/o Alexander’s, Inc., 210 Route
4 East, Paramus, New Jersey 07652 (“Initial A-2 Holder;” the Initial A-2 Holder,
together with any assignee of any portion of Participation A-2 (as defined
below) that is an Affiliate of Initial A-2 Holder, each a “Related A-2 Holder,”
and together with its non-Affiliated successors and assigns, “A-2 Holder,” and
Lender and A-2 Holder collectively as holders of interests in the Loan, the
“Holders”). All terms as used in this Agreement shall, unless otherwise defined
in the main body of this Agreement, have the meanings given to such terms in the
section herein titled “Definitions”.
RECITALS
1.REGO II BORROWER LLC, a Delaware limited liability company (the “Borrower”) is
the owner of certain real property located at 61-35 Junction Boulevard, Queens,
New York, (the “Mortgaged Property”).
2.Borrower and Lender have heretofore entered into that certain Amended and
Restated Loan and Security Agreement dated as of December 12, 2018 (the
“Existing Loan Agreement”), with respect to a loan in the original principal
amount of Two Hundred Fifty-Two Million Five Hundred Forty-Three Thousand Six
Hundred Six and 53/100 Dollars ($252,543,606.53) (the “Mortgage Loan”).
3.To evidence the Mortgage Loan, the Borrower executed in favor of Lender a
Second Amended and Restated Promissory Note, dated as of December 12, 2018 in
the original principal amount of Two Hundred Fifty-Two Million Five Hundred
Forty-Three Thousand Six Hundred Six and 53/100 Dollars ($252,543,606.53) (as
same may be amended, supplemented, restated, increased, extended and
consolidated, substituted or replaced from time to time, the “Note”). To secure
the Note, the Borrower granted for the benefit of the Lender, inter alia, a
Second Amended and Restated Mortgage, Assignment of Leases and Rents and
Security Agreement encumbering the Mortgaged Property dated as of December 12,
2018 (the “Mortgage”).
4.To evidence the Mortgage Loan, the Borrower has additionally executed and
delivered in favor of Lender the documents listed on Exhibit A attached hereto
and made a part hereof, each dated as of December 12, 2018 (such documents,
together with the Loan Agreement, the Note, and the Mortgage, collectively, the
“Loan Documents”).
5.Lender and Initial A-2 Holder have heretofore entered into that certain
Amended and Restated Participation Agreement dated as of December 12, 2018 (the
“Existing Participation Agreement”), whereby Lender and Initial A-2 Holder
agreed to renew and recast (i) the Participation A-1 Interest in the Mortgage
Loan to have an original principal amount





--------------------------------------------------------------------------------




of $56,835,869.68 (the “Existing A-1 Participation Interest”) and (ii) the
Participation A-2 Interest in the Mortgage Loan to have an the original
principal amount of $195,707,736.85 (the “Existing A-2 Participation Interest”).
6.Pursuant to that certain First Amendment and Modification of Loan and Security
Agreement and Other Loan Documents, dated as of the date hereof (the
“Modification Agreement”; the Existing Loan Agreement, as amended by the
Modification Agreement and as further as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
Borrower and Lender have agreed to, inter alia, amend the terms of the Existing
Loan Agreement and extend the Stated Maturity Date of the Mortgage Loan.
7.As of the date hereof, the outstanding principal amount of the Mortgage Loan
is Two Hundred Fifty-Two Million Five Hundred Forty-Three Thousand Six Hundred
Six and 53/100 Dollars ($252,543,606.53).
8.    Lender and Initial A-2 Holder have agreed to renew and recast (i) the
Existing A-1 Participation Interest to have an original principal amount of
$202,543,606.53 and (ii) the Existing A-2 Participation Interest to have an
original principal amount of $50,000,000.00.
9.    Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Loan Agreement.
10.    It is the intention and desire of the Holders to amend and restate the
terms and conditions contained in the Existing Participation Agreement as set
forth herein and to enter into this Agreement in order to set forth the rights,
benefits, priorities, and obligations of the Holders with respect to the
Mortgage Loan and the other mutual understandings of the Holders.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto hereby agree, with respect to
the Loan, as follows:
SECTION 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1.01    Definitions. References to a “Section” or the “recitals” are, unless
otherwise specified, to a Section or the recitals of this Agreement. Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Loan Agreement in effect as of the date hereof, as the same may be amended
in accordance with the Loan Documents and this Agreement. Whenever used in this
Agreement, the following terms shall have the respective meanings set forth
below unless the context clearly requires otherwise.
“A-1 Holder” means the Holder of Participation A-1.
“A-2 Holder” means the Holder of Participation A-2.
“A-1 Purchase Price” means $145,707,736.85.


2



--------------------------------------------------------------------------------




“Accepted Servicing Practices” those practices and procedures that Agent
utilizes for loans that Agent owns for its own account and with a view to the
maximization of timely recovery of principal and interest on a net present value
basis on the Mortgage Loan.
“Affiliate” shall mean with respect to any specified Person, (a) any other
Person controlling or controlled by or under common control with such specified
Person (each a “Common Control Party”). For the purposes of this definition,
“Control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, relation to
individuals or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Agent” shall mean Bank of China, New York Branch, acting as Agent pursuant to
this Agreement.
“Agreement” shall mean this Second Amended and Restated Participation and
Servicing Agreement, the exhibits and schedules hereto and all amendments hereof
and supplements hereto, as the same may by hereafter modified, amended or
supplemented.
“Appraisal” shall mean an appraisal of the Mortgaged Property conducted in
accordance with the standards of the Appraisal Institute by an appraiser that is
a member in good standing of the Appraisal Institute and that is certified by
such appraiser as having been prepared in accordance with the requirements of
the Standards of Professional Practice of the Appraisal Institute with an “MAI”
designation and the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, as well as FIRREA.
“Borrower” shall have the meaning assigned to such term in the recitals.
“Business Day” shall mean any day that is not a Saturday or Sunday, and that is
not a legal holiday in New York, New York, or any other city which serves as the
principal place of business for Agent or any successor thereto nor a day which
banking institutions or savings associations in any of the foregoing cities are
closed for business.
“Common Control Party” shall have the meaning given to such term in the
definition of “Affiliate.”
“Control” of any Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.
“Costs and Expenses” shall mean each of the following costs and expenses, in
each case, (a) if the Mortgage Loan is in existence (i.e., has not been
foreclosed or a deed-in-lieu accepted) to the extent such costs and expenses are
required to be paid or reimbursed by Borrower under the Loan Documents and
Borrower fails to timely make such payment or reimbursement pursuant to the Loan
Documents and (b) if Lender has acquired the Mortgaged Property, to the extent
the costs and expenses would have qualified under (a) if the Mortgage Loan were
still in existence: all reasonable and out of pocket costs, fees, expenses,
interest, payments, losses, liabilities, judgments and/or causes of action
reasonably suffered or actually incurred or reasonably


3



--------------------------------------------------------------------------------




paid by Agent or a Holder pursuant to or in connection with the Mortgage Loan,
the Loan Documents (not including any Servicing Fees, Special Servicing Fees,
workout fees, liquidation fees or additional servicing compensation unless
(except in the case of “regular” periodic Servicing Fees) paid to a Person not
an Affiliate of a Holder; but provided that all actual out-of-pocket expenses of
Agent in connection with enforcement and workout of the Mortgage Loan shall be
Costs and Expenses) the Mortgaged Property, this Agreement or otherwise in
connection with the enforcement of the Mortgage Loan in accordance with this
Agreement, including, without limitation, reasonable attorneys’ fees and
disbursements, taxes, assessments, insurance premiums and other protective
advances as more particularly provided in the Loan Documents; provided, however,
that neither (i) the costs and expenses relating to the origination of the
Mortgage Loan, nor (ii) the day to day customary and usual, ordinary costs of
servicing and administration of the Mortgage Loan, other than responding to
consent requests from Borrower, shall be “Costs and Expenses” hereunder.
“Existing A-1 Participation Interest” shall have the meaning assigned to it in
the recitals.
“Existing A-2 Participation Interest” shall have the meaning assigned to it in
the recitals.
“Existing Loan Agreement” shall have the meaning assigned to it in the recitals.
“Existing Participation Agreement” shall have the meaning assigned to it in the
recitals.
“Holder” shall have the meaning assigned to it in the introductory paragraph of
this Agreement.
“Loan Agreement” shall have the meaning assigned to it in the recitals.
“Loan Documents” shall mean the Mortgage, the Loan Agreement, the Note, and all
other documents evidencing or securing the Mortgage Loan, including, without
limitation, all guaranties and indemnities, as same may be amended, modified or
restated in accordance with this Agreement.
“Material Adverse Effect” shall mean any event, development or circumstance that
has or causes a material adverse effect on (a) the business operations, economic
performance, assets, financial condition, equity, contingent liabilities,
material agreements or results of operations of Borrower, Guarantor and/or the
Mortgaged Property, (b) the enforceability or validity of any material Mortgage
Loan Document, the perfection or priority of any Lien created under any Mortgage
or affecting any material portion of the Mortgaged Property, or the rights and
remedies of Agent and/or the Holders under any material Mortgage Loan Document,
or (c) the value of, or cash flow from, the Mortgaged Property.
“Mortgage” shall have the meaning assigned to such term in the Recitals.
“Mortgage Loan” shall have the meaning assigned to such term in the recitals.


4



--------------------------------------------------------------------------------




“Mortgage Loan Principal Balance” shall mean, at any date of determination, the
outstanding principal balance of the Mortgage Loan.
“Mortgaged Property” shall have the meaning assigned to such term in the
Recitals.
“Non-Exempt Person” shall mean any Person other than a Person who is either (i)
a U.S. Person or (ii) has delivered to (or has on file with) Agent for the
relevant year such duly-executed form(s) or statement(s) which may, from time to
time, be prescribed by law and which, pursuant to applicable provisions of (A)
any income tax treaty between the United States and the country of residence of
such Person, (B) the Code or (C) any applicable rules or regulations in effect
under clauses (A) or (B) above, permit Agent to make such payments free of any
obligation or liability for withholding.
“Non-Recoverable Advance” shall mean any portion of a Servicing Advance
previously made or proposed to be made which, in the case of a Servicing Advance
previously made, has not been previously reimbursed to Agent and which, in the
reasonable business judgment of Agent taking into account amounts that may be
collected or realized on the Mortgaged Property prior to final liquidation and
liquidation proceeds, will not, or, in the case of a proposed Servicing Advance,
would not, be ultimately recoverable together with interest thereon at a per
annum rate equal to the Prime Rate (compounded monthly on each Remittance Date)
from amounts to be deposited with Agent under the terms of this Agreement. The
judgment or determination by Agent as the case may be, that it has made a
Non-Recoverable Advance or that any proposed Servicing Advance, if made, would
constitute a Non-Recoverable Advance shall be evidenced by a certificate of an
officer of such party delivered to the Holders, which in each case sets forth
such judgment or determination and the procedures and considerations of Agent
forming the basis of such determination (including, but not limited to,
information selected by the person making such judgment or determination in its
good faith discretion, such as related income and expense statements, rent
rolls, occupancy status, property inspections, Agent inquiries, third party
engineering and environmental reports, and an Appraisal or any updated Appraisal
thereof conducted within the past 12 months) and copies of such documents are to
be included with the certificate of an officer.
“Non-Related Holder” means each Holder other than a Related A-2 Holder.
“Note” shall have the meaning assigned to such term in the recitals.
“OFAC List” shall mean the list of specially designated nationals and blocked
Persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf, as amended or supplemented from time to
time.
“Other Charges” shall mean all amounts referred to as “other charges” in the
Loan Agreement.
“Participation” shall have the meaning assigned to such term in the recitals.
“Participation Principal Balance” shall mean, at any time, the then-outstanding
principal balance of the applicable Participation, which shall equal the initial
principal balance of


5



--------------------------------------------------------------------------------




such Participation, less any payments of principal thereon received by the
Holder thereof The aggregate Participation Principal Balances shall equal the
Mortgage Loan Principal Balance.
“Participation A-1” means the “Participation A-1” issued under the Existing
Participation Agreement and hereby recast and renewed under this Agreement.
“Participation A-2” means the Original A-2 Participation Interest issued under
the Existing Participation Agreement and hereby recast and renewed under this
Agreement.
“Participation Certificate” means the certificate in the form of Exhibit D,
evidencing Participation A-1 or Participation A-2.
“Percentage Share” shall mean, with respect to any Holder as of any date, the
ratio, expressed as a percentage, that (a) the Participation Principal Balance
of the Participation held by such Holder bears to (b) the Mortgage Loan
Principal Balance.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Prepayment” shall mean any payment of principal made by the Borrower with
respect to the Mortgage Loan which is received in advance of its scheduled
maturity date, whether made by reason of a casualty or condemnation, due to the
acceleration of the maturity of the Mortgage Loan or otherwise.
“Prepayment Premium” shall mean any prepayment premium, yield maintenance or
spread maintenance premium or similar fee required to be paid in connection with
a Prepayment.
“Prime Rate” shall mean, for any day, the rate of interest for such day from
time to time announced by Citibank, N.A., at its New York City Main Branch as
its prime rate (being a base rate for calculating interest on certain loans),
each change in any interest rate hereunder based on the Prime Rate to take
effect at the time of such change in the prime rate. The Prime Rate is not
necessarily the lowest rate for commercial or other types of loans.
“Pro Rata and Pari Passu Basis” shall mean (i) with respect to the
Participations, the allocation of any particular payment, collection, cost,
expense, liability or other amount among the Participations on a pro rata basis
in accordance with the respective unpaid principal balances of the
Participations, without any priority of any Participation over any other
Participation; and (ii) with respect to the Holders, the allocation of any
particular payment, collection, cost, expense, liability or other amount among
the Holders on a pro rata basis in accordance with the respective unpaid
principal balances of their Participations, without any priority of any Holder
over any other Holder.
“Remittance Date” shall have the meaning assigned to it in Section 4.01.
“Servicing Advance” shall mean each of the following costs and expenses, in each
case, (a) if the Mortgage Loan is in existence (i.e., has not been foreclosed or
a deed-in-lieu accepted) to the extent such costs and expenses are required to
be paid or reimbursed by Borrower under the Loan Documents and Borrower fails to
timely make such payment or reimbursement


6



--------------------------------------------------------------------------------




and (b) if Lender has acquired the Mortgaged Property, to the extent the costs
and expenses would have qualified under (a) if the Mortgage Loan were still in
existence: any and all customary and reasonable “out of pocket” costs and
expenses incurred by Agent in the performance of its servicing obligations,
including, but not limited to, the cost and expenses incurred in connection with
(i) the preservation, restoration and protection of the Mortgaged Property
which, in the judgment and discretion of such party (exercised in accordance
with Accepted Servicing Practices), is necessary to prevent an immediate or
material loss to the Holders’ interest in the Mortgaged Property, including
costs and expenses necessary to preserve the priority of the Mortgage, (ii) the
payment of ground rent, real estate taxes, assessments and other taxes and
governmental charges that may be levied or assessed against the Borrower or the
Mortgaged Property or revenues therefrom or which become liens on the Mortgaged
Property, insurance premiums, and any other amounts necessary to preserve the
priority of the lien created by the Mortgage or the value of the Mortgaged
Property (to the extent not paid by Borrower), and (iii) any enforcement or
judicial proceedings (including, without limitation, foreclosures), and
including, but not limited to, court costs, attorneys’ fees and expenses, costs
for third party experts, including environmental and engineering consultants.
“Taxes” shall mean any income or other taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature, now or hereafter imposed by any
jurisdiction or by any department, agency, state or other political subdivision
thereof or therein.
“Transfer” shall have the meaning assigned to such term in Section 8.01.
“Unanimous Consent Decision” shall have the meaning assigned to such term in
Section 5.01.
“U.S. Person” shall mean a citizen or resident of the United States, a
corporation or partnership (except to the extent provided in applicable Treasury
Regulations) created or organized in or under the laws of the United States, any
State thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, or an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more United States
fiduciaries have the authority to control all substantial decisions of such
trust (or, to the extent provided in applicable Treasury Regulations, a trust in
existence on August 20, 1996 which is eligible to elect to be treated as a U. S
. Person).
1.02    Principles of Construction. All references to sections and schedules are
to sections and schedules in or to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any Loan
Document shall be deemed to include references to such documents as the same may
hereafter be amended, modified, supplemented, extended, replaced and/or restated
from time to time (and, in the case of any note or other instrument, to any
instrument issued in substitution therefor). Unless otherwise specified, the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.


7



--------------------------------------------------------------------------------




SECTION 2    

CREATION OF PARTICIPATIONS
2.01    Current Principal Balances. The parties hereto acknowledge and agree
that, as of the date hereof and immediately prior to giving effect to this
Agreement, Participation A-1 had a Participation Principal Balance of
$56,835,869.68 and Participation A-2 had a Participation Principal Balance of
$195,707,736.85.
2.02    Purchase and Sale.
(a)    On the date hereof, on the terms and conditions set forth in this
Agreement, the Lender and Initial A-2 Holder hereby agree to recast and
reallocate the Existing A-1 Participation Interest and the Existing A-2
Participation Interest. On the date hereof, Lender shall pay Initial A-2 Holder
by wire transfer to Initial A-2 Holder of immediately available funds an amount
equal to the A-1 Purchase Price (which purchase is effective) such that (i)
Participation A-1 shall have an original Participation Principal Balance of
$202,543,606.53 and (ii) Participation A-2 shall have an original Participation
Principal Balance of $50,000,000.00. The Participation Certificates existing as
of the date hereof and immediately prior to giving effect to this Agreement have
been cancelled and new Participation Certificates in the Participation Principal
Balances set forth in this Section 2.02 have been issued by the Lender to itself
(in the case of the Participation Certificate for Participation A-1) and to
Initial A-2 Holder (in the case of the Participation Certificate for
Participation A-2).
(b)    Each Holder is the owner of its respective Participation. No Holder shall
transfer its Participation, or any portion thereof, other than in accordance
with Section 8 hereof.
(c)    On the date hereof, Borrower is making a payment of interest to the
Lender in the amount of $631,359.02 pursuant to the Modification Agreement in
respect of the interest payment that would otherwise be due from Borrower to
Lender on the monthly Payment Date (as defined in the Loan Agreement)
immediately following the date hereof and Lender shall pay to Participation A-2
Holder an amount equal to $307,134.62, which represents interest that has
accrued on the Existing A-2 Participation Interest through the date hereof and,
without duplication, the portion of Borrower’s interest payment that is being
paid in respect of the Participation A-2.
2.03    Ranking and Allocations. Each Participation and the right of the
applicable Holder to receive payments with respect thereto shall at all times be
Pro Rata and Pari Passu with each other in accordance with their respective
Percentage Shares, (a) except as specifically provided otherwise in this
Agreement and (b) except that the right of any Related A-2 Holder to receive
payment shall be subordinate to such right of the other Holder to the extent
provided herein. All interest, income, gain, profits and losses due to or
incurred by the Holders with respect to the Mortgage Loan shall be apportioned
among the Holders in proportion to their Percentage Shares in the Mortgage Loan,
in each case to the extent accruing from and after the date hereof, (a) except
as specifically provided otherwise in this Agreement and (b) except that the
right of any Related A-2 Holder to receive payment shall be subordinate to such
right of the other Holder, to the extent provided herein and (c) with respect to
allocations, except to the extent a different allocation is required by
applicable tax law.


8



--------------------------------------------------------------------------------




2.04    Rate of Interest on, and Terms of, the Participations. Subject to the
provisions of this Agreement, from and after the date hereof, each Participation
shall entitle the Holder thereof to (a) interest at the Applicable Interest Rate
(as defined in the Loan Agreement) on its Participation and (b) its Percentage
Share of any payments of principal collected on the Mortgage Loan, in each case
net of any unpaid Costs and Expenses or required Servicing Advances.
SECTION 3    

APPOINTMENT OF AGENT; RESPONSIBILITIES OF AGENT
3.01    Appointment of Agent. At all times from the date hereof throughout the
term of the Mortgage Loan there shall be an Agent to administer and service
(such servicing to include the duties of a “primary” servicer and those of a
“special” servicer) the Mortgage Loan on the terms and conditions set forth
herein and to take such actions in respect of the collateral for the Mortgage
Loan as shall be specified herein and/or in the Loan Documents. The initial
Holders hereby appoint Lender as, and Lender hereby accepts such appointment and
agrees to act as initial Agent hereunder on the terms and conditions set forth
herein. The Agent shall not be entitled to a fee for such services.
3.02    Authority of Agent. Agent shall have such responsibilities as shall be
set forth herein and as shall be delegated to Agent from time to time by the
Holders pursuant to the terms and conditions of this Agreement. By their
execution of this Agreement, the Holders hereby authorize and direct Agent to
act on their behalf in connection with the Mortgage Loan and the Loan Documents
with respect to all rights and obligations of the originating lender pursuant to
the terms of the Loan Agreement and other Loan Documents, subject to the
limitations set forth in this Agreement. Each of the Holders shall be bound by
any acts of Agent taken within the scope of the authority granted to Agent under
this Agreement. From and after the date hereof, any security granted pursuant to
the Mortgages or in any other Loan Document, any hedging arrangements entered
into by the Borrower under the terms of the Loan Documents and any and all
actions taken by Agent under this Agreement, the Loan Agreement or any other
Loan Document shall be for the benefit of the Holders. The Holders hereby agree
that Borrower shall be required to and shall deal only with Agent.
3.03    Servicing of the Mortgage Loan.
(a)    Agent agrees to serve as the initial Mortgage Loan servicer and to
perform customary commercial mortgage loan servicing as provided in this
Agreement and Accepted Servicing Practices.
(b)    The Agent shall distribute (or cause to be distributed) to each Holder,
in accordance with the wiring instructions set forth on Exhibit C, on the
Remittance Date, all payments due to such Holder under its Participation in
accordance with Sections 4.01 and 4.02 hereof.
3.04    Workout. Subject to the terms and conditions of this Agreement and the
obligation to act in accordance with Accepted Servicing Practices, if Agent, in
connection with a workout or proposed workout of the Mortgage Loan, proposes to
modify the terms thereof such that (i) the




9



--------------------------------------------------------------------------------




Mortgage Loan Principal Balance is decreased, (ii) the interest rate applicable
to the Mortgage Loan is reduced, (iii) payments of interest or principal on the
Mortgage Loan are waived, reduced or deferred (other than a deferral of
principal resulting solely from the extension of the Maturity Date of the
Mortgage Loan by the Agent pursuant to the terms of this Agreement) or (iv) any
other adjustment is made to any of the payment terms of the Mortgage Loan (other
than any extension of the Maturity Date), such events shall require the consent
of each Holder other than Related A-2 Holders. The economic effect of all
waivers, reductions or deferrals of amounts due on the Mortgage Loan
attributable to such workout shall be allocated to each Participation on a Pro
Rata and Pari Passu Basis, and shall be borne by the Holders of each such
Participation on a Pro Rata and Pari Passu Basis; provided, however, that in
such circumstance any Related A-2 Holder will instead be subordinated to, and
will bear such economic effect prior to, any other Holders.
3.05    Servicing Advances; Costs and Expenses.
(a)    If Agent determines that a Servicing Advance is reasonably necessary to
protect the value or security of the Mortgage Loan or the Mortgaged Property, it
shall notify all Holders promptly upon making such determination. Such notice
shall identify the purpose of the Servicing Advance, the total amount thereof,
and each Holder’s Percentage Share of such Servicing Advance. The Related A-2
Holders shall have the option, but not the obligation, to make such Servicing
Advance in its entirety, but if Related A-2 Holders elect not to do so, each
Non-Related Holder shall, within two 2 Business Days of receipt of such notice,
remit its share (based on each Non-Related Holder’s Percentage Share relative to
the other Non-Related Holders (such Holder’s “Non-Related Percentage Share”) of
such Servicing Advance to Agent for application to the Servicing Advance. No
Holder shall be required to make a Servicing Advance if Agent determines that
such Servicing Advance would be a Non-Recoverable Advance.
(b)    If Borrower fails to reimburse in a timely manner any Costs and Expenses
incurred by Agent while acting within the scope of the authority granted to it
under this Agreement in connection with the Mortgage Loan, the enforcement
thereof or the realization of the security therefor, Agent may, at its option
(i) withhold the amount thereof from amounts otherwise distributable to any
Related A-2 Holder and/or (ii) request reimbursement from any Non-Related Holder
of such Holder’s Non-Related Percentage Share of such Costs and Expenses. Any
portion of such Costs and Expenses paid by or withheld from a Non-Related Holder
shall be reimbursable to it out of collections from or on behalf of Borrower
allocated to such reimbursement or from amounts otherwise distributable to any
Related A-2 Holder, based on each Non-Related Holder’s Non-Related Percentage
Share.
3.06    Exercise of Remedies by Agent.
(a)    Each of the Holders acknowledges that subject to the terms of this
Agreement Agent may exercise or refrain from exercising any rights that Agent
may have hereunder.
(b)    Each Holder agrees that Agent to the extent consistent with the terms of
this Agreement, shall have the sole and exclusive authority with respect to the
administration of, and exercise of rights and remedies with respect to, the
Mortgage Loan, including, without limitation, the sole and exclusive authority
(in each case, subject to Accepted Servicing Practices and the


10



--------------------------------------------------------------------------------




terms and conditions set forth in this Agreement, including all consent rights
of the Holders) to (i) modify or waive any of the terms of the Loan Documents,
(ii) consent to any action or failure to act by the Borrower or any party to the
Loan Documents, (iii) [intentionally omitted] (iv) take legal action to enforce
or protect the Holders’ interests with respect to the Mortgage Loan, (v) refrain
from exercising any powers or rights under the Loan Documents, including the
right at any time to call or waive any Events of Default, and/or (vi) accelerate
or refrain from accelerating the Mortgage Loan or institute any foreclosure
action. Except as otherwise expressly provided in this Agreement, no Holder
shall have any voting, consent or other rights whatsoever with respect to
Agent’s administration of, or exercise of its rights and remedies with respect
to, the Mortgage Loan and hereby presently and irrevocably assigns and conveys
to Agent, such rights.
(c)    Agent shall not have any duty to any Holder in connection with the
administration of the Mortgage Loan except that in servicing the Mortgage Loan,
Agent is required to act in accordance with Accepted Servicing Practices and
this Agreement. Each Holder expressly and irrevocably waives for itself and any
Person claiming through or under any such Holder any and all rights that it may
have under Section 1315 of the New York Real Property Actions and Proceedings
Law or the provisions of any similar law that purports to give a junior loan
participant the right to initiate any loan enforcement or foreclosure
proceedings. Notwithstanding the foregoing, Agent (whether in its capacity as
such or as Lender or Holder) shall have no liability to a Related A-2 Holder
except as provided in Section 6.01.
3.07    Additional Servicing Matters.
(a)    Agent shall administer the Mortgage Loan in a manner consistent with this
Agreement, and shall not be liable to any Holder with respect to anything Agent
may do or omit to do in relation to the Mortgage Loan, other than as expressly
set forth in this Agreement. Without limiting the generality of the foregoing,
Agent (i) may consult with legal counsel, accountants and other experts
reasonably selected by Agent and may rely on the advice of legal counsel,
accountants and other experts (including those retained by the Borrower) and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (ii)
may rely upon any notice, consent, certificate, instrument or other written
communication or telephone conversation which Agent believes to be genuine and
correct or to have been signed, sent or made by the proper Person and shall
incur no liability under or in respect of this Agreement by acting upon any such
notice, consent, certificate, instrument, writing or telephone conversation, and
(iii) makes no warranty or representation to any Holder and shall not be
responsible to any Holder for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, except
the representations and warranties expressly made herein.
(b)    In the event that title to the Mortgaged Property is acquired for the
benefit of the Lender, and indirectly, the Holders in foreclosure, by deed in
lieu of foreclosure or upon abandonment or reclamation from bankruptcy, the deed
or certificate of sale shall be taken in the name of Agent or its nominee on
behalf of the Holders. The Agent shall manage, conserve, protect and operate
each such Mortgaged Property for the benefit of the Holders solely for the
purpose of its prompt disposition and sale in accordance with Accepted Servicing
Practices.


11



--------------------------------------------------------------------------------




(c)    Agent shall be entitled to enter into any agreement with any independent
contractor performing services for it related to its duties and obligations
hereunder for indemnification of Agent by such independent contractor, and
nothing in this Agreement shall be deemed to limit or modify such
indemnification.
(d)    Agent shall utilize reasonable efforts, consistent with Accepted
Servicing Practices, to obtain an offer to purchase the Mortgaged Property that
will maximize the proceeds of disposition to the Holders (as a collective whole)
if and when Agent determines that such disposition would be in the best economic
interest of the Holders (as a collective whole). No offer to purchase the
Mortgaged Property shall, however, be accepted unless all Holders (other than
Related A-2 Holders) consent in writing to such sale.
(e)    If Agent requests the consent of the Holders (other than Related A-2
Holders) to a sale of all or a portion of the Mortgaged Property for which
consent is required pursuant to Section 3.07(d) above, and one or more Holders
(other than a Related A-2 Holder) does not consent to such sale (such
circumstance, a “Sale Deadlock”), then either consenting Holder(s) or the
non-consenting Holder(s) (but not a Related A-2 Holder) may initiate a Buy
/Sell, as set forth below.
(i)    Any of such Holders, excluding a Related A-2 Holder (the “Offeror”), may
deliver notice (a “Buy/Sell Notice”) to the other Holders (other than a Related
A-2 Holder)(the “Offerees”) making a buy/sell offer in respect of all, but not
less than all, of the right, title and interest held by the Offerees in the
applicable Participations or in property acquired as a result of the ownership
of the Participations (including indirect interests in the Mortgaged Property or
other collateral acquired as a result of ownership of the Participations, and
record title to all of the foregoing, collectively “Buy-Sell Interests”) for a
specified price (the “Buy/Sell Purchase Price”), which will be enumerated in
such Buy/Sell Notice as a dollar price for each percentage point of
Participation Interest in the Mortgage Loan, and shall include unpaid accrued
interest to but not including the date of purchase.
(ii)    Within ten (10) business days (the “Decision Period”) after delivery of
the Buy/Sell Notice, each Offeree (shall deliver to the Offeror a written notice
specifying its irrevocable election either (i) to purchase at the Buy/Sell
Purchase Price all, but not less than all, of the Buy-Sell Interests of the
Offeror (and to be the “Purchasing Holder”), or (ii) sell at the Buy/Sell
Purchase Price all, but not less than all, of its Buy-Sell Interests to the
Offeror (and to be the “Selling Holder”). If the Offeree fails to deliver such
notice to the Offeror on or before the end of the Decision Period, the Offeree
shall be deemed to have elected to be the Selling Holder.
(iii)    Any Related A-2 Holder shall be neither an Offeror nor an Offeree, and
shall retain its A-2 Participation.
(iv)    The closing of the purchase and sale of a Holder’s Buy-Sell Interests
pursuant to the Buy/Sell Notice shall take place at 10:00 a.m., New York time,
on the date specified by the Purchasing Holder, which date shall be no later
than the tenth (10th) business day, and no earlier than the second (2nd)
business day, after the end of the Decision


12



--------------------------------------------------------------------------------




Period (or on such other date as the Selling Holder and the Purchasing Holder
mutually agree) (the “Closing Date”). At the closing, (i) the Selling Holder(s)
shall transfer and assign to the Purchasing Holder, without recourse, all of its
Buy-Sell Interests free and clear of all liens, claims, and encumbrances, and
(ii) the Purchasing Holder shall pay the Buy/Sell Purchase Price by wire
transfer of immediately available funds to the account designated by the Selling
Holder. At such closing, the Selling Holder shall execute and deliver such
documents and instruments as the Purchasing Holder shall reasonably require in
order to effect such transfer; provided that the Selling Holder shall not be
required to give any representation or warranty other than as to (i) its
ownership of its Buy-Sell Interests, (ii) lack of liens, claims and encumbrances
on its Buy-Sell Interests, and (iii) authority to transfer its Buy-Sell
Interests. Any such representations and warranties may be assigned by Purchasing
Holder in connection with a resale of the purchased Buy-Sell Interests or any
interest therein. Each Holder shall pay its own expenses incurred in connection
with a transfer pursuant to this Section 3.07(e).
(v)    All interest and other charges accrued on the Selling Holder’s Buy-Sell
Interests for the period up to the Closing Date and paid under the related Loan
Documents or deemed to have been paid out of income from the Mortgaged Property
shall be for the account of the Selling Holder, regardless of whether received
by the Closing Date. All interest and other charges accruing after the Closing
Date in respect of the Buy-Sell Interests of the Selling Holder shall be for the
account of the Purchasing Holder.
3.08    Actions Upon Actual Knowledge of Certain Matters. Promptly after Agent
acquires actual knowledge thereof, Agent will use reasonable efforts to give
written notice to each Holder of any material Lien on the Mortgaged Property or
any Event of Default under the Loan Agreement or any of the other Loan
Documents, including, without, limitation, notice within two (2) Business Days
of if a regular monthly debt service payment is not made when due. Agent agrees
to consult with the Holders (other than Related A-2 Holders) in respect of any
material remedial action to be taken in respect of any such Event of Default but
shall not be required to follow any recommendations of the Holders except in the
case of Unanimous Consent Decisions.
3.09    [Reserved].
3.10    Certain Actions. If Agent shall have reasonable cause to believe that
any legal action or proceeding related to the Mortgaged Property could, if
adversely determined, result in a Material Adverse Effect, then, subject to any
limitations set forth in the Loan Documents, Agent shall have the right to
commence, appear in and defend such legal action or proceeding, and in
connection therewith Agent may advance all reasonably necessary Costs and
Expenses, for which Agent will be reimbursed in accordance with Section 3.05(b).
The parties hereto acknowledge and agree that Agent shall have the right, in its
reasonable judgment, to determine whether a particular matter is “material” as
such term is used in this Agreement and the Loan Documents.
3.11    Agent as Holder. With respect to Agent’s indirect ownership interest in
the Mortgage Loan and the Loan Documents as A-1 Holder, Agent in its capacity as
A-1 Holder shall have the rights and powers of a Holder under this Agreement and
the Loan Documents as set forth herein and therein and may exercise the same as
though it were not Agent hereunder. Agent and its Affiliates may generally
engage in any kind of business with Borrower, any of its Affiliates


13



--------------------------------------------------------------------------------




and/or subsidiaries and any Person who may do business with or own securities of
Borrower, any of its Affiliates and/or subsidiaries, all as if the initial
Holder were not Agent and without any duty to account therefor to the other
Holders.
3.12    Change of Agent. Lender may not resign as Agent except (i) with the
consent of all Holders (if any) that are not Related A-2 Holders (unless such
resignation is required by law or Lender’s institutional policy, in which case
the successor Agent will be appointed by the Non-Related A-2 Holders) or (ii) by
assignment of the rights and obligations of Agent in connection with the
assignment of all or a portion of Participation A-1, in which case the successor
Agent will be appointed by such assignee. Upon appointment of a successor Agent
in accordance with (i) or (ii) above, such successor agent shall succeed to the
rights, power and duties of the “Agent” and the term “Agent” shall mean such
successor agent effective upon its appointment, and the former Agent’s rights,
power and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent (except that the resigning or assigning
Agent shall deliver any collateral for the Mortgage Loan then in its possession
to the successor Agent). The indemnity given any retiring Agent pursuant to this
Agreement shall survive any resignation or assignment hereunder. After any
retiring Agent’s resignation or assignment hereunder as Agent, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent. No Related A-2 Holder shall act as Agent.
SECTION 4    

COLLECTIONS; COLLECTION ACCOUNTS; PAYMENTS
4.01    Distributions.
(a)    Agent shall use reasonable efforts, consistent with Accepted Servicing
Practices, to collect all payments called for under the terms and provisions of
the Mortgage Loan. Consistent with the foregoing, Agent may, in its discretion,
waive any late payment charge or Default Interest, or both, in connection with
any delinquent monthly debt service payment or any other Event of Default.
(b)    All amounts tendered by the Borrower or otherwise available for payment
on the Mortgage Loan shall be applied and distributed by Agent as set forth in
this Section 4.01 (and payments shall be made at such times as are set forth
herein). Payment shall first be made to Agent up to the amount of any
unreimbursed Costs and Expenses paid by Agent with respect to the Mortgage Loan
or the Mortgaged Property pursuant to this Agreement. Any amounts paid by
Borrower with respect to which Servicing Advances have been made, and any
Default Interest, late payment charges, or other amounts paid by Borrower with
as a result of its failure to comply with any term of the Loan Agreement, shall
be applied to repay the Agent or the Holders, as applicable, for any
unreimbursed Servicing Advances and Costs and Expenses; provided, however, that
if the amount reimbursed by Borrower is insufficient to repay the Servicing
Advances in full, then reimbursement to any Related A-2 Holder shall be
subordinated to repayment of other Holders.
(c)    Agent shall make commercially reasonable efforts to collect all amounts
due on the Mortgage Loan and to remit to each Holder its respective Percentage
Share of such


14



--------------------------------------------------------------------------------




amounts (net of any expenses owed by the applicable Holder), each pursuant to
the wire instructions provided by each Holder on Exhibit C hereto or in such
other manner as is acceptable to each Holder; provided that any designated
account is maintained at a commercial bank located in the United States of
America. Each payment interest and/or principal received from or on behalf of
Borrower shall be distributed to the Holders no later than the Business Day
following receipt thereof by Agent (each, a “Remittance Date”).
4.02    Priority. Unless an Event of Default shall have occurred and be
continuing on the Mortgage Loan, payments of interest, principal, and other
amounts due under the Mortgage Loan shall be distributed among Holders on a Pro
Rata and Pari Passu Basis, and no portion of any Participation shall have
priority or preference over any portion of any other Participation or security
therefor, except as provided in this Agreement. If an Event of Default shall
have occurred and be continuing on the Mortgage Loan, amounts available for
distribution thereafter, including the net proceeds of the collateral securing
the Mortgage Loan, the net proceeds of casualty and title insurance policies and
awards from condemnation shall be applied to the Participations, other than
those held by Related A-2 Holders, on a Pro Rata and Pari Passu Basis and any
remainder shall be distributed pro rata to the Related A-2 Holders. If Agent or
any nominee thereof acquires title to the Mortgaged Property, then all amounts
derived from the operation and disposition of the Mortgaged Property shall be
allocable among the Holders as set forth in the immediately preceding sentence.
Notwithstanding the foregoing, the rights of each Holder to distributions of any
nature with respect to its Participation shall be subject to the rights of the
Agent to payments and reimbursements pursuant to and in accordance with the
terms of this Agreement. Amounts applied to any particular Participation or
allocated to any particular Holder in accordance with this Section 4 will be
applied to interest, principal and other amounts due in respect of the Mortgage
Loan in accordance with the Loan Documents and this Agreement.
4.03    Return of Funds. If Agent holding or having distributed any amount
received or collected in respect of the Mortgage Loan determines, or a court of
competent jurisdiction orders, at any time that any amount received or collected
in respect of the Mortgage Loan must, pursuant to any insolvency, bankruptcy,
fraudulent conveyance, preference or similar law, be returned to the Borrower or
paid to any Holder or any other Person, then, notwithstanding any other
provision of this Agreement, Agent shall not be required to distribute any
portion thereof to any Holder and any such Holder shall promptly on demand repay
to Agent the portion thereof which shall have been theretofore distributed to
the related Holder, together with interest thereon at such rate, if any, as
Agent shall have been required to pay to the Borrower, the Holders or such other
Person with respect thereto. Each Holder agrees that if at any time it shall
receive from any sources whatsoever any payment on account of the Mortgage Loan
in excess of its distributable share thereof, it will promptly remit such excess
to the Agent. The Agent shall have the right to offset any amounts due hereunder
from any Holder with respect to the Mortgage Loan against any future payments
due to such Holder under the Mortgage Loan, provided, that the obligations of
each Holder under this Section 4.03 are separate and distinct obligations from
one another. The obligations of each Holder under this Section 4.03 constitute
absolute, unconditional and continuing obligations.
SECTION 5

VOTING; UNANIMOUS CONSENT


15



--------------------------------------------------------------------------------




5.01    Unanimous Consent. Agent shall obtain the written consent of each Holder
(other than a Related A-2 Holder), prior to taking any of the following actions
(each, a “Unanimous Consent Decision”):
(a)    any modification or waiver of a monetary term of the Mortgage Loan
(except that Agent may waive any or all default interest in its sole discretion
and Agent may waive late charges to the extent provided in clause (c) below in
its sole discretion);
(b)    any modification or waiver of a material non-monetary term of the
Mortgage Loan;
(c)    any modification or waiver that would result in (i) the extension (other
than (A) in accordance with the Loan Documents or (B) for a period of no more
than thirty (30) days) or acceleration of the Maturity Date, (ii) a reduction in
the interest rate or the monthly debt service payment or Prepayment Premium
payable on the Mortgage Loan or a loss of the right to receive any such payment
of principal or interest (including, without limitation, any accrued interest)
or any fee (other than one month’s late charge), (iii) a deferral or forgiveness
of interest on or principal of the Mortgage Loan, or (iv) a discounted pay-off
of the Mortgage Loan, or (v) an increase or reduction in the principal amount of
the Mortgage Loan (other than an increase as a result of Servicing Advances);
(d)    any waiver of an Event of Default;
(e)    except as provided in Section 5.03 below, to accelerate the Maturity
Date, commence foreclosure proceedings, accept the conveyance of title to the
Mortgaged Property in lieu of foreclosure or otherwise, commence any proceedings
to collect any amounts owing or claimed to be owing under any guaranty, appoint
or request the appointment of a receiver for the Mortgaged Property, collect
rents from the Mortgaged Property, take possession of the Mortgaged Property or
otherwise exercise any enforcement remedies;
(f)    any release of the Borrower or any guarantor from liability with respect
to the Mortgage Loan or any modification to, waiver of any provision of, or
release of, any guaranty or indemnity agreement;
(g)    any substitution or release of collateral for the Mortgage Loan, except
as permitted by the Loan Documents without Lender’s consent;
(h)    any modification to the number or percentage of Holders required to make
any determinations or receive any rights hereunder;
(i)    subordination of the Liens created by the Loan Documents to any other
liens securing indebtedness of Borrower or otherwise; and
(j)    consent to any senior or subordinate financing and any loan that may
replace it;
(k)    any waiver of or determination not to enforce a “due-on-sale” or
“due-on-encumbrance” clause or any other restriction on the sale or transfer of
the Mortgaged Property or


16



--------------------------------------------------------------------------------




any portion thereof (but not any sale or transfer of any REO Property) or on any
transfer of any direct or indirect ownership interest in the Mortgage Loan
Borrower;
(l)    the voting on any plan of reorganization, restructuring or similar plan
in the bankruptcy of the Mortgage Loan Borrower; and
(m)    any other matter for which the approval or consent of the A-2 Holder is
required hereunder, including, without limitation, the matters described in
Section 3.07(d) hereof.
5.02    Action Notice.
(a)    Prior to taking any action or making any decision with respect to a
Unanimous Consent Decision, Agent shall notify each Holder entitled to consent
to such decision in writing of the proposed action (such notice, an “Action
Notice”). If the Holder fails to notify the Agent of its approval or disapproval
of any such proposed action within ten (10) Business Days after delivery to the
Holder by Agent of an Action Notice (which notice shall contain a legend, in
conspicuous boldface type, substantially similar to the following: “THIS IS A
REQUEST FOR ACTION APPROVAL. IF THE HOLDER FAILS TO APPROVE OR DISAPPROVE THE
ENCLOSED ACTION WITHIN TEN (10) BUSINESS DAYS, SUCH ACTION MAY BE DEEMED
APPROVED.”), then upon the expiration of such ten (10) Business Day period,
Agent shall contact the Holder by telephone or email at the notice address and,
if no response to such telephone call or email is received within one (1)
Business Day after such contact, such action by the Agent shall be deemed to
have been approved by the Holder.
(b)    In addition, unless there is at such time no Holder entitled to consent
to the proposed Unanimous Consent Decision (other than A-1 Holder, and assuming
that no portion of Participation A-1 has been transferred), Agent shall prepare
a summary of such proposed action and an analysis of whether or not such action
is reasonably likely to produce a greater recovery on a present value basis than
not taking such action, setting forth the basis on which Agent made such
determination, and shall provide to each Holder copies of such summary and other
material documents and items reasonably necessary to make such determination by
hard copy or electronic means on a timely basis, but in any event concurrently
with, or prior to, the delivery of the Action Notice pursuant to Section
5.02(a).
5.03    Enforcement. If an Event of Default shall occur and be continuing, and
if at such time there are Holders of Participations other than Agent and Related
A-2 Holders, Agent shall promptly prepare a summary of its proposed action in
respect of such Event of Default and an analysis of whether or not such action
is reasonably likely to produce a greater recovery on a present value basis than
not taking such action, setting forth the basis on which Agent made such
determination, and shall provide to each Holder (other than any Related A-2
Holder) copies of such summary by hard copy or electronic means on a timely
basis. If any such proposed action is disapproved by any Holder (other than any
Related A-2 Holder), Agent shall propose an alternate action (based on any
counter-proposals received from the dissenting Holder or based on any alternate
course of action that Agent may deem appropriate) until the approval of the
other Holders (other than any Related A-2 Holder) is obtained; provided that if
Agent and the Holders (other than any Related A-2 Holder) do not agree on a
proposed course of action with respect to any Event of Default within the
earlier of (i) thirty (30) days after the date on which Agent first


17



--------------------------------------------------------------------------------




proposed a foreclosure or other action pursuant to this Section 5.03 and (ii)
ninety (90) days after the occurrence of such Event of Default, then Agent shall
commence, prosecute and consummate a foreclosure action under the Loan
Documents; provided that Agent and the other Holders (other than any Related A-2
Holder) may at any time agree on a different course of action.
5.04    Disputes.
(a)    Notwithstanding anything herein to the contrary, no advice, direction or
objection from or by the Holders or any Holder, as contemplated by Section 5.01,
may (and Agent shall ignore and act without regard to any such advice, direction
or objection that Agent has determined, in its reasonable, good faith judgment,
will) require or cause Agent to take any action or refrain from taking any
action if taking or not taking such action, respectively, would violate any law
of any applicable jurisdiction or violate any provisions of this Agreement (in
the latter case, unless all parties, other than any Related A-2 Holder, agree to
waive such provision).
(b)    Without limiting the obligations of Agent hereunder, no Holder shall owe
any fiduciary duty to Agent or any other Holder. The Holders will not have any
liability to any non-consenting Holder (or non-voting Holder) for any action
taken, or for refraining from the taking of any action, pursuant to this
Agreement or the giving of any consent or for errors in judgment. By its
acceptance of a Participation, each Holder will be deemed to have confirmed its
understanding that (i) any Holders entitled to vote may vote in favor of, or
refrain from voting in favor of, actions that favor the interests of such
Holders or its Affiliates over the other Holders, (ii) a Holder may have special
relationships and interests that conflict with the interest of the other Holders
and each Holder will be deemed to have agreed to assert no claim or otherwise
take any similar action against another Holder or any of its officers,
directors, employees, principals or agents as a result of such a special
relationships or conflicts, (iii) no Holder shall be liable by reason of its
having acted or refrained from acting solely in its interest or in the interest
of its Affiliates and (iv) no Holder shall be liable by reason of its having
acted or refrained from acting solely in the interests of the related Holder or
its Affiliates.
SECTION 6    

LIMITATION OF LIABILITY; INDEMNIFICATION
6.01    Limitation of Liability of Agent. Agent, whether in such capacity or as
Lender or Holder of Participation A-1, shall not have any liability to any
Holder except with respect to losses actually suffered due to its (i) gross
negligence, (ii) willful misconduct, (iii) failure to distribute to such Holder
amounts required to be distributed to it under this Agreement and (iv) breach of
any of its representations and warranties set forth in Section 7.01 (“Excepted
Matters”). Each Holder acknowledges that, subject to the terms of this
Agreement, Agent has the rights set forth in this Agreement as rights of Agent,
as Lender and A-1 Holder and may exercise, or omit to exercise, any rights that
it may have under this Agreement in a manner that may be adverse to the
interests of the other Holders, so long as such actions, if taken as Agent, are
in accordance with Accepted Servicing Practices and the terms of this Agreement.
Notwithstanding the foregoing, however, Agent shall have no liability to any
Related A-2 Holder other than for Excepted Matters (iii) and (iv).


18



--------------------------------------------------------------------------------




6.02    Indemnification of Agent by Holders. Each Holder severally agrees to
indemnify Agent (to the extent not promptly reimbursed by Borrower) from and
against such Holder’s Percentage Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by Agent under the Loan Documents;
provided that no Holder shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from any of the Excepted Matters, as
established by a final, non-appealable judgment by a court of competent
jurisdiction. Without prejudice to the survival of any other agreement of any
Holder hereunder, the agreement and obligations of each Holder contained in this
Section 6.02 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.
SECTION 7    

REPRESENTATIONS AND WARRANTIES
7.01    Representations of Lender. Lender shall be liable to the A-2 Holder for
its representations and warranties pursuant to this Section 7.01 notwithstanding
any other limitations on its liability in this Agreement. Lender, as originating
lender, Agent, and Initial A-1 Holder, represents and warrants to Initial A-2
Holder that the execution, delivery and performance of this Agreement is within
its corporate powers, has been duly authorized by all necessary corporate
action, and does not contravene Lender’s charter or any law or contractual
restriction binding upon Lender, and that this Agreement is the legal, valid and
binding obligation of Lender enforceable against the Lender in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
and except that the enforcement of rights with respect to indemnification and
contribution obligations may be limited by applicable law. Lender further
represents and warrants to each initial Holder, that:
(a)    Lender is duly organized, validly existing and in good standing under the
laws of all jurisdictions where so required to be.
(b)    Immediately prior to the execution and delivery of this Agreement, Lender
was the sole legal owner and holder of the Mortgage Loan, free and clear of any
lien, pledge, hypothecation, encumbrance or other adverse interest in the
Mortgage Loan.
(c)    Lender has the right under its organizational documents and applicable
law without the consent of any third party to enter into this Agreement and to
sell the A-2 Participation to the Initial A-2 Holder.
(d)    Lender has not dealt with any broker, investment banker, agent or other
person, other than Initial A-2 Holder and its Affiliates, that may be entitled
to any commission or compensation in connection with the consummation of any of
the transactions contemplated hereby.


19



--------------------------------------------------------------------------------




(e)    Exhibit B attached hereto accurately sets forth, as of the date hereof,
the outstanding balance of principal and accrued interest of the Mortgage Loan
and each Participation, and Exhibit E sets forth, as of the date hereof, the
holder and contact information for Lender / Initial A-1 Holder.
7.02    Representations of Initial A-2 Holder. The Initial A-2 Holder, as of the
date hereof, hereby represents and warrants to, and covenants with Lender, as
originating lender, Agent, and Initial A-1 Holder as to itself only, that:
(a)    It is duly organized, validly existing and in good standing under the
laws of the State of Delaware.
(b)    The execution and delivery of this Agreement by Initial A-2 Holder, and
performance of, and compliance with, the terms of this Agreement by Initial A-2
Holder, will not violate its organizational documents or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material agreement or other
instrument to which it is a party or that is applicable to it or any of its
assets, in each case which materially and adversely affect its ability to carry
out the transactions contemplated by this Agreement.
(c)    A-2 Holder has the right under its organizational documents and
applicable law without the consent of any third party to enter into this
Agreement and to purchase the A-2 Participation.
(d)    This Agreement is the legal, valid and binding obligation of A-2 Holder
enforceable against A-2 Holder in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law), and except that the
enforcement of rights with respect to indemnification and contribution
obligations may be limited by applicable law.
(e)    A-2 Holder is purchasing the A-2 Participation for its own account.
(f)    A-2 Holder has not dealt with any broker, investment banker, agent or
other person, other than Lender, Agent and their Affiliates, that may be
entitled to any commission or compensation in connection with the consummation
of any of the transactions contemplated hereby.
7.03    Independent Analyses of the Initial Holders. Subject to the provisions
of Sections 7.01 and 7.02, each Holder acknowledges that it has, independently
and without reliance upon Lender, the Agent or any of their Affiliates and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to purchase the related Participation. Except as
expressly provided in this Agreement, each Holder hereby acknowledges that none
of Lender, Agent or any Holder, subject to the representations and warranties
set forth in this Agreement, shall have any responsibility for (i) the
collectability of the Mortgage Loan, (ii) the validity, enforceability or legal
effect of any of the Loan Documents or the title insurance policy or policies or
any survey furnished to Lender in connection with the origination of the


20



--------------------------------------------------------------------------------




Mortgage Loan, (iii) the validity, sufficiency or effectiveness of the lien
created or to be created by the Loan Documents, or (iv) the financial condition
of the Borrower.
SECTION 8

TRANSFERS
8.01    Transfer of Participations.
(a)    No Holder may sell, assign, transfer, pledge, syndicate, hypothecate,
contribute, encumber, subparticipate or otherwise dispose of (each, a
“Transfer”) any interest in its Participation except in accordance with the
terms of this Agreement. Any assignee of an interest (an “Assignee”), as a
condition to such Transfer, shall assume all of the obligations of the
transferring Holder pursuant to this Agreement and the Loan Documents, and shall
make the representations and warranties made by the initial Holder of such
Participation pursuant to this Agreement, each with respect to the Percentage
Share that it is purchasing.
(b)    Lender shall only transfer its interest hereunder as permitted pursuant
to Article XI of the Loan Agreement. A-2 Holder shall not transfer the
Participation A-2 interest hereunder without the prior written consent of Agent,
which consent shall be granted or withheld in Agent’s reasonable discretion.
(c)    Notwithstanding the rights to Transfer contained herein, no Related A-2
Holder shall have any right to vote on or consent to any issue for which a
voting, consent, or similar right is otherwise provided hereunder.
8.02    Certain Rights and Restrictions.
(a)    Notwithstanding Section 8.01, each of the Holders agrees that each
Transfer to be made by such Holder is subject to the following restrictions: (i)
all such Transfers shall be made upon prior written notice to Agent and the
other Holders, and (ii) the transferor and transferee shall execute an
assignment and assumption agreement whereby such transferee is assigned and
assumes all or a ratable portion, as the case may be, of the obligations of the
transferring Holder hereunder with respect to its Participation from and after
the date of such assignment (or, in the case of a pledge, collateral assignment
or other encumbrance of a Participation, solely as security for a loan to the
related Holder, made by a third-party, whereby such Holder remains fully liable
under this Agreement, such third party executes an agreement that such Holder
shall be bound by the terms and provisions of this Agreement and the obligations
of the related Holder hereunder on and after the date on which such Holder
succeeds to the rights of the related Holder by foreclosure or otherwise).
(b)    Upon the consummation of a Transfer by way of assignment of 100% of its
Percentage Share of Participation, the transferee shall be a Holder with respect
to the applicable Participation for all purposes under this Agreement with all
of the rights, interests and obligations related thereto and the transferring
Person shall be released from all liability arising under this Agreement with
respect to the related Participation (or the portion thereof that was the
subject of such Transfer), arising after the effective date of such Transfer.


21



--------------------------------------------------------------------------------




(c)    If a Holder Transfers by assignment less than 100% of its Percentage
Share in a Participation, then the transferee shall be a Holder with respect to
the applicable Participation for all purposes under this Agreement with all of
the rights, interests and obligations related thereto except that no transferee
that is a Related A-2 Holder shall have any right to vote on any decision,
including any Unanimous Consent Decision or any other right or priority that,
pursuant to this Agreement, is not granted to a Related A-2 Holder.
SECTION 9    

MISCELLANEOUS
9.01    No Creation of a Partnership or Exclusive Purchase Right. Nothing
contained in this Agreement, and no action taken pursuant hereto, shall be
deemed to constitute the arrangement between Agent and the Holders of a
partnership, association, joint venture or other entity. None of the Holders
shall have any obligation whatsoever to offer to any other Holder the
opportunity to purchase notes or participation interests relating to any future
loans originated by such Holder or any of its Affiliates, and if such Holder
chooses to offer to any other Holder the opportunity to purchase notes or any
participation interests in any future mortgage loans originated by such Holder
or its Affiliates, such offer shall be at such purchase price and interest rate
as such Holder chooses, in its sole and absolute discretion. No Holder shall
have any obligation whatsoever to purchase from any other Holder any notes or
participation interests in any future loans originated by any other Holder or
any of its Affiliates.
9.02    Not a Security. No Participation shall be deemed to be a security within
the meaning of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended.
9.03    Other Business Activities of Agent and Holders. Agent and each Holder
acknowledge that Agent and each other Holder, respectively, may make loans or
otherwise extend credit to, and generally engage in any kind of business with,
any Borrower Related Party, and receive payments on such other loans or
extensions of credit to any Borrower Related Party and otherwise act with
respect thereto freely and without accountability in the same manner as if this
Agreement and the transactions contemplated hereby were not in effect.
9.04    No Pledge or Loan. This Agreement shall not be deemed to represent a
pledge of any interest in the Mortgage Loan by Lender to any other Holder, or a
loan from any Holder to Lender. If any such property or the proceeds thereof
shall be applied in reduction of the Mortgage Loan Principal Balance, then each
Holder shall be entitled to receive its share of such application in accordance
with the terms of this Agreement.
9.05    Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE RESPECTIVE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF OTHER THAN THE PROVISIONS OF SECTION 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS GUARANTEE.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY


22



--------------------------------------------------------------------------------




ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
9.06    Modifications. This Agreement shall not be modified, cancelled or
terminated except by an instrument in writing signed by the parties hereto. The
party seeking modification of this Agreement shall be solely responsible for any
and all reasonable and customary expenses that may arise in order to modify this
Agreement.
9.07    Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns; provided, that no successors or assigns of
Lender shall have any liability for a breach of representation or warranty set
forth in this Agreement. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any Person not a party hereto.
9.08    Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts shall together constitute one and the
same instrument.
9.09    Captions. The titles and headings of the paragraphs of this Agreement
have been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.
9.10    Notices. All notices required hereunder shall be given by (i) telephone
(confirmed in writing) or shall be in writing and personally delivered, (ii)
sent by facsimile transmission or electronic mail if the sender on the same day
sends a confirming copy of such notice by reputable overnight delivery service
(charges prepaid), (iii) reputable overnight delivery service (charges prepaid)
or (iv) certified United States mail, postage prepaid return receipt requested,
and addressed to the respective parties at their addresses set forth on Exhibit
E hereto, or at such other address as any party shall hereafter inform the other
party by written notice given as aforesaid. All written notices so given shall
be deemed effective upon receipt or, if mailed, upon the earlier to occur of
receipt or the expiration of the fourth (4th) day following the date of mailing.
9.11    Reports to the Holders. Agent shall provide to each Holder, other than a
Related A-2 Holder (a) a summary of the current status of principal and interest
payments on the Mortgage Loan, (b) copies of the Borrower’s current financial
statements, to the extent in its possession, (c) copies of all reports,
statements, certificates, budgets and other information delivered by the
Borrower under the Loan Documents, (d) current information, if any, as to the
value of the Mortgaged Property, to the extent in its possession, (e) agreements
that govern the administration of the Mortgage Loan, (f) copies of any default
or acceleration notices sent to the Borrower with respect to the Mortgage Loan
and all material correspondence related thereto, (g) notices delivered to Agent
by the Borrower, and (h) other information with respect to the Borrower or the
Mortgage Loan, as may be reasonably requested by any such Holder, to the extent
in the Agent’s possession or reasonably obtainable, in each case at the sole
cost and expense of the requesting Holder (with respect to all third party
out-of-pocket and the reasonable administrative and photocopying costs).
9.12    Custody of Loan Documents. The originals of all of the Loan Documents
will be held by Agent on behalf of all of the Holders.


23



--------------------------------------------------------------------------------




9.13    Registration of Transfers. Agent shall maintain a register on which it
will record the names and addresses of, and wire transfer instructions for, the
Holders from time to time, to the extent such information is provided in writing
to it by the Holders. Any transfer of a Participation hereunder shall be
recorded on such register.
9.14    Termination. This Agreement and the respective obligations and
responsibilities under this Agreement of the parties hereto shall terminate upon
(a) mutual agreement by the parties hereto, evidenced in writing; (b) thirty
(30) days after all Participations are paid in full; or (c)    payment (or
provision for payment) to the Holders of all amounts held by or on behalf of
Agent, as applicable, to be so paid on the last Remittance Date following final
payment or other liquidation (or any advance with respect thereto) of the
Mortgage Loan or the Mortgaged Property; provided, however, that in no event
shall the arrangement created hereby continue beyond the expiration of 21 years
from the death of the last survivor of the descendants of Joseph P. Kennedy, the
late Ambassador of the United States to the Court of St. James, living on the
date hereof
9.15    Withholding Taxes.
(a)    If Agent or the Borrower shall be required by law to deduct and withhold
Taxes from interest, fees or other amounts payable to any Holder with respect to
the Mortgage Loan as a result of such Holder constituting a Non-Exempt Person,
Agent shall be entitled to do so with respect to such Holder’s interest in such
payment (all withheld amounts being deemed paid to such Holder), provided that
Agent shall furnish any such Holder with a statement setting forth the amount of
Taxes withheld, the applicable rate and other information which may reasonably
be requested for purposes of assisting such Holder to seek any allowable credits
or deductions for the Taxes so withheld in each jurisdiction in which such
Holder is subject to tax.
(b)    Each other Holder shall and hereby agrees to indemnify Agent against and
hold Agent harmless from and against any Taxes, interest, penalties and
attorneys’ fees and disbursements arising or resulting from any failure of Agent
to withhold Taxes from payment made to any Holder in reliance upon any
representation, certificate, statement, document or instrument made or provided
by such Holder to Agent in connection with the obligation of Agent to withhold
Taxes from payments made to such Holder, it being expressly understood and
agreed that (i) Agent shall be absolutely and unconditionally entitled to accept
any such representation, certificate, statement, document or instrument as being
true and correct in all respects and to fully rely thereon without any
obligation or responsibility to investigate or to make any inquiries with
respect to the accuracy, veracity, correctness or validity of the same and (ii)
any other Holder shall, upon request of Agent and at its sole cost and expense,
defend any claim or action relating to the foregoing indemnification using
counsel reasonably satisfactory to Agent.
(c)    Each Holder represents to Agent (for the benefit of the Borrower) that it
is not a Non-Exempt Person and that neither Agent nor the Borrower is obligated
under applicable law to withhold Taxes on sums paid to it with respect to the
Mortgage Loan or otherwise pursuant to this Agreement. Contemporaneously with
the execution of this Agreement and from time to time as necessary during the
term of this Agreement, each other Holder shall deliver to Agent, evidence
satisfactory to Agent substantiating that it is not a Non-Exempt Person and that
Agent is not obligated under applicable law to withhold Taxes on sums paid to it
with respect to the


24



--------------------------------------------------------------------------------




Mortgage Loan or otherwise under this Agreement. Without limiting the effect of
the foregoing, (a) if any other Holder is created or organized under the laws of
the United States, any state thereof or the District of Columbia, it shall
satisfy the requirements of the preceding sentence by furnishing to Agent an
Internal Revenue Service Form W-9 and (b) if such Holder is not created or
organized under the laws of the United States, any state thereof or the District
of Columbia, and if the payment of interest or other amounts by the Borrower is
treated for United States income tax purposes as derived in whole or part from
sources within the United States, such other Holder shall satisfy the
requirements of the preceding sentence by furnishing to Agent Internal Revenue
Service Form W-8ECI or Form W-8BEN, or successor forms, as may be required from
time to time, duly executed by such other Holder, as evidence of such other
Holder’s exemption from the withholding of United States tax with respect
thereto. Agent shall not be obligated to make any payment hereunder to any
Holder in respect of its Participation or otherwise until such other Holder
shall have furnished to Agent the requested forms, certificates, statements or
documents.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


25



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
LENDER, AGENT AND
A-1 HOLDER:
BANK OF CHINA, NEW YORK BRANCH
By:     /s/ Raymond L. Qiao    
    Name: Raymond L. Qiao
    Title: Chief Lending Officer
Signatures continue on following page


S-1



--------------------------------------------------------------------------------






INITIAL A-2 HOLDER:
ALEXANDER’S OF REGO PARK II
PARTICIPATING LENDER LLC
By:     /s/ Alan J. Rice    
    Name: Alan J. Rice
    Title: Authorized Signatory


S-2



--------------------------------------------------------------------------------





EXHIBIT A
Loan Documents
1.
Amended and Restated Loan and Security Agreement

2.
Second Amended and Restated Promissory Note

3.
Second Amended and Restated Mortgage Assignment of Leases and Rents and Security
Agreement

4.
Section 255 Affidavit (Mortgage)

5.
Amended and Restated Assignment of Leases and Rents

6.
Section 255 Affidavit (ALR)

7.
Amended and Restated Guaranty of Recourse Carveouts

8.
Amended and Restated Environmental Indemnity Agreement

9.
Amended and Restated Assignment, Consent and Subordination of Management
Agreement

10.
Amended and Restated Assignment of Contracts, Licenses and Permits

11.
UCC-1 Financing Statements - Queens County, NY

12.
UCC-1 Financing Statements - Delaware Secretary of State

13.
Settlement Statement

14.
Certificate of Mortgage Borrower

15.
W-9 Form





Exhibit A



--------------------------------------------------------------------------------





EXHIBIT B
OUTSTANDING PRINCIPAL BALANCE AND ACCRUED INTEREST
Amounts as of February 14, 2020, before application of payment due on such date
(if any).
Outstanding Principal:    $252,543,606.53
Accrued Interest
1/30/20 through 2/14/20    $315,679.51


Exhibit B



--------------------------------------------------------------------------------





EXHIBIT C
Wiring Instructions

--------------------------------------------------------------------------------

ABA:
Bank of China, New York Branch
Account #:
Account Name: Bank of China, New York ranch
SWIFT:
CHIP ID:
Attention: Elaine Ho/OSD/Commercial Mortgage Loan Operations
Reference: REGO II Participation

--------------------------------------------------------------------------------



Exhibit C – Page 1



--------------------------------------------------------------------------------






Alexander’s of Rego Park II Participating Lender LLC
Wells Fargo Bank
Wire Instructions
Wells Fargo
Union, NJ
ABA#
Account Name: Alexander’s of Rego Park H Participating Lender LLC
Account #:
Reference: (please make note of reason for wire payment)
NOTE: WIRE MUST BE IDENTIFIED IN REFERENCE FIELD
Please call Vornado Cash Management at (201) 587-1000 when wire is sent and/or
if you have any questions regarding these instructions.




Exhibit C – Page 2



--------------------------------------------------------------------------------





EXHIBIT D
FORM OF PARTICIPATION CERTIFICATE
(see below)


Exhibit D – Page 1



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
PARTICIPATION A-1 CERTIFICATE
CERTIFICATE NO. A-1(3)
Evidencing a participation interest created by the Second Amended and Restated
Participation Agreement (as defined below) in the Mortgage Loan in the original
principal amount specified below originally made by Bank of China, New York
Branch, to Rego II Borrower LLC, a Delaware limited liability company on
February 14, 2020.
Initial First Mortgage Loan Principal Balance:
$275,000,000.00
Mortgage Loan Principal Balance as of February 14, 2020
$252,543,606.53
Percentage Interest in Mortgage Loan Represented by Participation A- 1:
80.20%
Principal Balance of this
Participation A-1 Certificate:
$202,543,606.53
Participation A-1 Interest Rate
LIBOR plus 1.35%
Percentage Interest in Participation A-1 represented by this Certificate
100%



THIS CERTIFICATE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE.
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS PARTICIPATION A-1 CERTIFICATE
WITHOUT SUCH REGISTRATION OR QUALIFICATION MAY BE MADE ONLY IN A TRANSACTION
WHICH DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION AND IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 8 OF THE PARTICIPATION AGREEMENT (AS DEFINED HEREIN).
WITHOUT LIMITING ANY OF THE OBLIGATIONS OF ANY OF THE PARTIES UNDER THE
PARTICIPATION AGREEMENT, THIS PARTICIPATION A-1 CERTIFICATE DOES NOT REPRESENT
AN OBLIGATION OF OR AN INTEREST IN BANK OF CHINA, NEW YORK BRANCH, OR ANY OF ITS
AFFILIATES. NEITHER THIS PARTICIPATION A-1 CERTIFICATE NOR THE MORTGAGE LOAN IS
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OR ANY OTHER
PERSON. DISTRIBUTIONS IN REDUCTION OF THE PRINCIPAL BALANCE OF THIS
PARTICIPATION A-1 CERTIFICATE MAY BE MADE AS SET FORTH IN THE PARTICIPATION
AGREEMENT. ACCORDINGLY, THE OUTSTANDING PRINCIPAL


Exhibit D – Page 2



--------------------------------------------------------------------------------




BALANCE OF THIS PARTICIPATION A-1 CERTIFICATE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ABOVE.
This certifies that BANK OF CHINA, NEW YORK BRANCH is the registered owner of
100% of Participation A-1 in the Mortgage Loan created pursuant to the Second
Amended and Restated Participation Agreement dated as of February 14, 2020 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Participation Agreement”), among BANK OF CHINA, NEW YORK BRANCH, as Agent,
Lender, and Initial A-1 Holder, and ALEXANDER’S OF REGO PARK II PARTICIPATING
LENDER LLC as Initial A-2 Holder.
This Participation A-1 Certificate is subject to the terms, provisions and
conditions of the Participation Agreement, as to which the Holder of this
Participation A-1 Certificate, by virtue of the acceptance hereof, assents and
by which such Holder is bound. To the extent not defined herein, capitalized
terms used herein have the respective meanings assigned in the Participation
Agreement.
The ownership of an interest in Participation A-1 shall be registered on a
record of ownership maintained by Agent on behalf of Lender as holder of legal
title to the Mortgage Loan. The right to the principal of, and stated interest
on, this Participation A-1 Certificate may be transferred only if the transfer
is registered on such record of ownership and the transferee is identified as
the owner of an interest in the obligation. Agent shall be entitled to treat the
registered holder of this Participation A-1 Certificate as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim or interest in this Participation A-1 Certificate on the part of any
other person or entity.
On each Remittance Date, Agent shall distribute to the Person in whose name this
Participation A-1 Certificate is registered at the close of business on the last
Business Day of the month immediately preceding the month of such distribution
(the “Record Date”) amount required to be distributed to the Participation A-1
Holder on such date pursuant to Section 4 of the Participation Agreement. All
distributions made under the Participation Agreement will be made by wire
transfer in immediately available funds to the account of the Person entitled
thereto at a bank or other entity having appropriate facilities therefor, if
such Participation A-1 Holder shall have provided the Agent with wiring
instructions no later than five (5) Business Days prior to the Remittance Date
for such distribution (which wiring instructions may be in the form of a
standing order applicable to all subsequent distributions as well), or otherwise
by check mailed to the address of such Participation A-1 Holder appearing in the
records of Agent. Notwithstanding the above, the final distribution on this
Participation A-1 Certificate will be made after due notice by Agent of the
pendency of such distribution and only upon presentation and surrender of this
Participation A-1 Certificate at the offices of Agent or such other location as
may be specified in such notice.
Unless this Participation A-1 Certificate has been executed by the holder of
legal title to the Mortgage Loan, by manual signature, this Participation A-1
Certificate shall not be entitled to any benefit under the Participation
Agreement or be valid for any purpose.
The registered Holder hereof, by its acceptance hereof, agrees that it will look
solely to the Mortgage Loan (to the extent of its rights therein), for
distributions hereunder. The foregoing


Exhibit D – Page 3



--------------------------------------------------------------------------------




sentence is not intended to conflict with any rights granted to Holders under
the Participation Agreement.
This Participation A-1 Certificate shall be construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed in said State, and the obligations, rights and remedies of tine Holder
hereof shall be determined in accordance with such laws
This Participation A-1 Certificate amends and restates in its entirety the
Participation A-1 Certificate dated as of December 12, 2018 issued in connection
with the Original Participation Agreement as CERTIFICATE NO. A-1(2).


[Signature page follows]


Exhibit D – Page 4



--------------------------------------------------------------------------------





WHEREOF, the holder of legal title to the Mortgage Loan has caused this
Participation A-1 Certificate to be duly executed.
BANK OF CHINA, NEW YORK BRANCH
By:    
Name:    
Title:    
Date:    




Exhibit D – Page 1



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED
PARTICIPATION A-2 CERTIFICATE
CERTIFICATE NO. A-2(3)
Evidencing a participation interest created by the Second Amended and Restated
Participation Agreement (as defined below) in the Mortgage Loan in the original
principal amount specified below originally made by Bank of China, New York
Branch, to Rego II Borrower LLC, a Delaware limited liability company on
February 14, 2020.
Initial First Mortgage Loan Principal Balance:
$275,000,000.00
Mortgage Loan Principal Balance as of February 14, 2020
$252,543,606.53
Percentage Interest in Mortgage Loan Represented by Participation A- 2:
19.80%
Initial Principal Balance of this
Participation A-2 Certificate:
$50,000,000.00
Participation A-2 Interest Rate
LIBOR plus 1.35%
Percentage Interest in Participation A-2 represented by this Certificate
100%



THIS CERTIFICATE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE.
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS PARTICIPATION A-2 CERTIFICATE
WITHOUT SUCH REGISTRATION OR QUALIFICATION MAY BE MADE ONLY IN A TRANSACTION
WHICH DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION AND IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 8 OF THE PARTICIPATION AGREEMENT (AS DEFINED HEREIN).
WITHOUT LIMITING ANY OF THE OBLIGATIONS OF ANY OF THE PARTIES UNDER THE
PARTICIPATION AGREEMENT. THIS PARTICIPATION A-2 CERTIFICATE DOES NOT REPRESENT
AN OBLIGATION OF OR AN INTEREST IN BANK OF CHINA, NEW YORK BRANCH, OR ANY OF ITS
AFFILIATES. NEITHER THIS PARTICIPATION A-2 CERTIFICATE NOR THE MORTGAGE LOAN IS
GUARANTEED BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OR ANY OTHER
PERSON. DISTRIBUTIONS IN REDUCTION OF THE PRINCIPAL BALANCE OF THIS
PARTICIPATION A-2 CERTIFICATE MAY BE MADE AS FORTH IN THE PARTICIPATION
AGREEMENT. ACCORDINGLY, THE OUTSTANDING PRINCIPAL


Exhibit D – Page 1



--------------------------------------------------------------------------------




BALANCE OF THIS PARTICIPATION A-2 CERTIFICATE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ABOVE.
This certifies that ALEXANDER’S OF REGO PARK II PARTICIPATING LENDER LLC is the
registered owner of 100% of Participation A-2 in the Mortgage Loan created
pursuant to the Second Amended and Restated Participation Agreement dated as of
February 14, 2020 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Participation Agreement”), among BANK OF CHINA, NEW YORK
BRANCH, as Agent, Lender, and Initial A-1 Holder, and ALEXANDER’S OF REGO PARK
II PARTICIPATING LENDER LLC as Initial A-2 Holder.
This Participation A-2 Certificate is subject to the terms, provisions and
conditions of the Participation Agreement, as to which the Holder of this
Participation A-2 Certificate, by virtue of the acceptance hereof, assents and
by which such Holder is bound. To the extent not defined herein, capitalized
terms used herein have the respective meanings assigned in the Participation
Agreement.
The ownership of an interest in Participation A-2 shall be registered on a
record of ownership maintained by Agent on behalf of Lender as holder of legal
title to the Mortgage Loan. The right to the principal of, and stated interest
on, this Participation A-2 Certificate may be transferred only if the transfer
is registered on such record of ownership and the transferee is identified as
the owner of an interest in the obligation. Agent shall be entitled to treat the
registered holder of this Participation A-2 Certificate as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim or interest in this Participation A-2 Certificate on the part of any
other person or entity.
On each Remittance Date, Agent shall distribute to the Person in whose name this
Participation A-2 Certificate is registered at the close of business on the last
Business Day of the month immediately preceding the month of such distribution
(the “Record Date”) amount required to be distributed to the Participation A-2
Holder on such date pursuant to Section 4 of the Participation Agreement. All
distributions made under the Participation Agreement will be made by wire
transfer in immediately available funds to the account of the Person entitled
thereto at a bank or other entity having appropriate facilities therefor, if
such Participation A-2 Holder shall have provided the Agent with wiring
instructions no later than five (5) Business Days prior to the Remittance Date
for such distribution (which wiring instructions may be in the form of a
standing order applicable to all subsequent distributions as well), or otherwise
by check mailed to the address of such Participation A-2 Holder appearing in the
records of Agent. Notwithstanding the above, the final distribution on this
Participation A-2 Certificate will be made after due notice by Agent of the
pendency of such distribution and only upon presentation and surrender of this
Participation A-2 Certificate at the offices of Agent or such other location as
may be specified in such notice.
Unless this Participation A-2 Certificate has been executed by the holder of
legal title to the Mortgage Loan, by manual signature, this Participation A-2
Certificate shall not be entitled to any benefit under the Participation
Agreement or be valid for any purpose.






Exhibit D – Page 2



--------------------------------------------------------------------------------




The registered Holder hereof, by its acceptance hereof, agrees that it will look
solely to the Mortgage Loan (to the extent of its rights therein), for
distributions hereunder. The foregoing sentence is not intended to conflict with
any rights granted to Holders under the Participation Agreement.
This Participation A-2 Certificate shall be construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed in said State, and the obligations, rights and remedies of the Holder
hereof shall be determined in accordance with such laws.
This Participation A-2 Certificate amends and restates in its entirety the
original Participation A-2 Certificate dated as of December 12, 2018 issued in
connection with the Original Participation Agreement as CERTIFICATE NO. A-2(2).
[Signature page follows]


Exhibit D – Page 3



--------------------------------------------------------------------------------





WHEREOF, the holder of legal title to the Mortgage Loan has caused this
Participation

A-2 Certificate to be duly executed.
BANK OF CHINA, NEW YORK BRANCH
By:    
Name:    
Title:    
Date:    






Exhibit D – Page 4



--------------------------------------------------------------------------------





EXHIBIT E
Notice Address
LENDER:
BANK OF CHINA, NEW YORK BRANCH
7 Bryant Park
1045 Avenue of the Americas
13th Floor
New York, New York 10018
Attention: Raymond L. Qiao
Chief Lending Officer
Tel: +1 (646) 231 3149
Email: lquiao@bocusa.corn



INITIAL A-2 HOLDER
ALEXANDER’S OF REGO PARK II PARTICIPATING
LENDER LLC
c/o Alexander’s, Inc.
210 Route 4 East
Paramus, New Jersey 07652
Attention: Chief Financial Officer
Facsimile No.: (201) 843-2198





Exhibit E

